 NATIONAL DUCT CORPORATIONNational Duct Corporation and Sheet Metal Work-ers' International Association, Local Union No.102, Petitioner. Case 5-RC-11468November 17, 1982DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objections to anelection' held on April 30, 1981, and the ActingRegional Director's report recommending disposi-tion of same. The Board has reviewed the recordin light of the exceptions and brief,2and herebyadopts the Acting Regional Director's findings andrecommendations.We agree, for the reasons stated by the ActingRegional Director in his report, that the Employ-er's Objections I and 3 lack merit. Further, weagree with the Acting Regional Director that theEmployer's Objections 2 and 4 also lack merit.However, we disagree with the rationale set forthby the Acting Regional Director in recommendingthat Objections 2 and 4 be overruled; rather, we setforth our rationale below.In Objection 2, the Employer alleged that thePetitioner threatened employees with bodily harmto coerce them to vote for the Petitioner. In sup-port of this objection, the Employer presented affi-davits from employees Fred Perkins and RichardWingate. According to Perkins, he, along with fiveor six other employees, attended a union meetingI The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was 7 for, and 3 against, the Peti-tioner; there were 2 challenged ballots, an insufficient number to affectthe outcome of the election.a The Employer has moved that the Board compel the Acting Region-al Director to transmit to the Board the entire file, including affidavitsand investigatory notes in this case. For the reasons stated in our recentdecision in Summa Corporation d/b/o Frontier Hotel, 265 NLRB No. 46(1982), we deny this motion. Moreover, the issue of the duty of ActingRegional Director to transmit evidence to the Board need not be ad-dressed in this case. Although statements of witnesses are expressly ex-cluded from the record as defined in Sec. 102.69(gXlXii) of the Board'sRules and Regulations, as revised September 14, 1981, here the witnessstatements submitted to the Acting Regional Director by the Employer,and which constitute all of the Employer's evidence in support of its ob-jections, were appended to the Employer's exceptions; once appended,they become part of the record as defined in Sec. 102.69(g) and havebeen fully considered by us. Thus, we have reviewed all of the Employ-er's evidence, and, having accepted as true the facts most favorable to theEmployer, we have concluded, as set forth below, that the Employer hasfailed to meet its burden of presenting a prima facie case of objectionableelection interference. Since none of the Employer's objections raises sub-stantial or material factual issues, no evidentiary hearing is warranted.See Sec. 102.69(d); Reichart Furniture Company v. N.LR.B., 649 F.2d397 (6th Cir. 1981); Revco D.S, Inc. v. N.LR.B., 653 F.2d 264 (6th Cir.1981).265 NLRB No. 50about 3 weeks before the election. Union Repre-sentative Charlie Peters conducted the meeting,and when Perkins asked a lot of questions aboutthe Petitioner's area contract, Peters "got angry"and "insulted [Perkins] personally for taking astand against the Union." Further, Perkins states,"I found out after the meeting from other employ-ees that George Quist [one of the co-chairmen ofthe employee organizing committee] had threat-ened to break both my hands, but would 'spare me'if I voted yes. I was told he said this in front ofPeters and two other employees."Wingate, who also was at this meeting, stated inhis affidavit that after Perkins asked a lot of ques-tions, Peters "got upset" and said, "If you don'tplay the game my way, you don't play at all." Ac-cording to Wingate, Peters then told Perkins "togo ahead and vote no because they didn't needhim."The only other evidence presented by the Em-ployer in support of this objection was a letterfrom Peters to the Employer informing it thatLarue Webster and George C. Quist were co-chair-men of the organizing committee. Having consid-ered the above evidence, and accepting as true thefacts most favorable to the Employer, we find thatthe Employer has not presented sufficient evidenceto establish a prima facie case of objectionable elec-tion interference. The only direct evidence present-ed by the Employer of alleged threats by the Peti-tioner was Wingate's statement in his affidavit thatPeters told Perkins that if he did not "play thegame" Peters' way, he would not "play at all," fol-lowed by a statement that Perkins should go aheadand vote "no" because his vote was not needed.We find nothing threatening or coercive in theseremarks; rather, Peters' remarks seem to indicatemerely an unwillingness to accede to Perkins' ideasor criticisms or to continue listening to them.Peters in no way threatened Perkins with bodilyharm or in any way suggested that Perkins' em-ployment would be adversely affected if the Peti-tioner became the employees' bargaining repre-sentative. Under these cirmcumstances, we findnothing objectionable in Peters' remarks to Perkins.We further find that the alleged threat by Quistrelated in Perkins' affidavit is insufficient to estab-lish a prima facie case of objectionable conduct.Perkins did not hear Quist's remarks, nor did Per-kins specify the individual who related to him whatQuist allegedly said about Perkins. Moreover, it ap-pears that the Employer made no attempt to ascer-tain the identity of the individual who talked toPerkins or of any individual who actually heardQuist's remarks or to present affidavits from any ofthese individuals to the Acting Regional Director.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor did the Employer present any justification tothe Acting Regional Director or to us of why suchevidence could not be reasonably obtained by it.Under these circumstances, we find that the Em-ployer did not meet its burden of demonstrating byspecific evidence that objectionable conduct oc-curred, and accordingly, on the basis of such un-substantiated hearsay, we find an evidentiary hear-ing unwarranted. Accordingly, we hereby overruleObjection 2.In Objection 4, the Employer alleges that the Pe-titioner granted work permits to employees whosupported the Petitioner and refused to grant suchpermits to employees who opposed the Petitioner.In support of this objection, the Employer present-ed affidavits from employees Fred Perkins andRichard Wingate. Perkins stated in his affidavitthat about a month before the election he askedGeorge Quist and Larry Webster, co-chairmen ofthe organizing committee, if they had received orbeen promised "A cards," which are journeymenwork permits. Webster said they had receivedthem, but Quist stated that they had not receivedthem. Two weeks later, according to Perkins, hereceived a telephone call from "someone who saidhe was the President of Local 102 of the Sheetme-tal Workers Union." That person mentioned "Acards" and promised Perkins he would get one ifhe voted "Yes" in the election.According to Wingate's affidavit, Peters toldWingate at a union meeting that he had to go toschool if he wanted to be in the Union. However,Wingate states that he knew that Peters had prom-ised five employees "A cards," including GeorgeQuist who had not been to school.We find the above evidence insufficient to estab-lish a prima facie case of objectionable conduct.Even assuming that the Petitioner promised em-ployees "A cards" if they supported the Petitioner,such conduct is not sufficient to set aside the elec-tion. "A cards" are part of a system which wouldonly operate if the Petitioner became the bargain-ing representative; thus, the Petitioner did notengage in objectionable conduct by telling employ-ees that such a system will be instituted if they sup-port the Petitioner. Indeed, without their support,the Petitioner would not become the employees'bargaining representative, and the system, there-fore, could not be put into effect. Moreover, con-trary to the Employer's assertion, there was no evi-dence presented that the Petitioner told employeesthat they would not receive "A cards" if they didnot support the Petitioner. Accordingly, we findnothing objectionable in the Petitioner's promise of"A cards" to employees. Similarly, Wingate's state-ment that Peters told him he would have to go toschool before obtaining an "A card," whereas oneof the employee organizers was promised an "Acard" without having to go to school, does notdemonstrate objectionable misconduct. The Em-ployer presented no evidence that Wingate was op-posed to the Petitioner, that he was in fact quali-fied to receive a journeymen work permit withoutattending school, or that Quist was not qualified toreceive a journeyman work permit without attend-ing school. Under these circumstances, we find in-sufficient evidence of objectionable election inter-ference and that an evidentiary hearing is unwar-ranted. Accordingly, we hereby overrule Objection4.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Sheet Metal Workers' In-ternational Association, Local Union No. 102, andthat, pursuant to Section 9(a) of the Act, the fore-going labor organization is the exclusive repre-sentative of all of the employees in the followingappropriate unit for the purpose of collective bar-gaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment:All full-time and regular part-time foremen,leadmen, mechanics, apprentices, and helpersemployed by the Employer in the field and inthe shop, located at 4809 Lydell Road, Hyatts-ville, Maryland, but excluding all other em-ployees, guards, and supervisors as defined inthe Act.414